Citation Nr: 1041245	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  04-16 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus for the period from October 25, 2001, to 
September 26, 2006.

2.  Entitlement to an initial evaluation in excess of 40 percent 
for diabetes mellitus on or after September 26, 2006.

3.  Entitlement to an initial evaluation in excess of 30 percent 
for major depressive disorder.

4.  Entitlement to a total evaluation based upon individual 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to April 
1972.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Paul, Minnesota.  That decision granted service connection for 
diabetes mellitus and for major depressive disorder and assigned 
20 percent and 30 percent disability evaluations, respectively, 
effective from October 25, 2001.  The Veteran appealed that 
decision to BVA, and the case was referred to the Board for 
appellate review.  The Board remanded the case for further 
development in October 2005, December 2007, and May 2009.  That 
development was completed, and the case was returned to the Board 
for appellate review.

The issue of entitlement to TDIU will be addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  From October 25, 2001, to September 26, 2006, the Veteran's 
diabetes mellitus did not require regulation of activities.

3.  On or after September 20, 2006, the Veteran's diabetes 
mellitus has not been shown to require insulin, a restricted 
diet, and regulation of activities, with episodes of ketoacidosis 
or hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if separately 
evaluated.

4.  The Veteran's major depressive disorder is productive of 
occupational and social impairment with reduced reliability and 
productivity 



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for diabetes mellitus for the period from October 25, 
2001, to September 26, 2006, have not been met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1- 4.14, 
4.119, Diagnostic Code 7913 (2009). 

2.  The criteria for an initial evaluation in excess of 40 
percent for diabetes mellitus on or after September 26, 2006, 
have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1- 4.14, 4.119, Diagnostic Code 7913 
(2009). 

3.  Resolving all doubt in favor of the Veteran, the criteria for 
a 50 percent initial evaluation for major depressive disorder 
have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.1- 4.14, 4.130, Diagnostic Code 9434 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 
C.F.R. § 3.159(b) (2006); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided to 
the claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2006); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub 
nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined by 
applying relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from noncompensable 
to as much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration.  Finally, the notice must provide examples of the types 
of medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing her or his 
entitlement to increased compensation.  However, the notice 
required by section 5103(a) need not be specific to the 
particular Veteran's circumstances; that is, VA need not notify a 
Veteran of alternative diagnostic codes that may be considered or 
notify of any need for evidence demonstrating the effect that the 
worsening of the disability has on the particular Veteran's daily 
life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
The notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ). Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Nevertheless, the Veteran in this case is challenging the initial 
evaluations assigned following the grant of service connection 
for diabetes mellitus and major depressive disorder.  In Dingess, 
the Court held that in cases where service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled. Id. at 490-91. 
See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, because 
the notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify has been 
satisfied with respect to the issues of entitlement to a higher 
initial evaluation for his diabetes mellitus and major depressive 
disorder.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment records 
as well as all identified and available VA and private medical 
records pertinent to the years after service are in the claims 
file and were reviewed by both the RO and the Board in connection 
with the Veteran's claims.  He has not identified any outstanding 
records that are relevant to his claims.

The Veteran was also afforded VA examinations in December 2002, 
September 2006, August 2007, and September 2008 in connection 
with his service-connected diabetes mellitus and major depressive 
disorder.  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate. Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA examinations 
obtained in this case are adequate, as they are predicated on a 
review of the claims file and all pertinent evidence of record as 
well as on an examination, and fully address the rating criteria 
that are relevant to rating the disabilities in this case.

Moreover, there is no objective evidence indicating that there 
has been a material change in the severity of the Veteran's 
service-connected disabilities since he was last examined. 38 
C.F.R. § 3.327(a).  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted. VAOPGCPREC 11-
95.

Thus, there is adequate medical evidence of record to make a 
determination in this case.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issues on appeal has been met. 38 
C.F.R. § 3.159(c)(4).

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a SOC 
and SSOCs, which informed them of the laws and regulations 
relevant to the Veteran's claims.  The Board concludes the 
Veteran was provided the opportunity to meaningfully participate 
in the adjudication of his claims and did in fact participate. 
Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these 
reasons, the Board concludes that VA has fulfilled the duty to 
assist the Veteran in this case.  Hence, there is no error or 
issue that precludes the Board from addressing the merits of this 
appeal.


Law and Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole- recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where a veteran appeals the initial rating assigned for a 
disability when a claim for service connection for that 
disability has been granted, evidence contemporaneous with the 
claim for service connection and with the rating decision 
granting service connection would be most probative of the degree 
of disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether an 
[initial] rating on appeal was erroneous . . . ." Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained 
during the appeal period indicates that the degree of disability 
increased or decreased following the assignment of the initial 
rating, "staged" ratings may be assigned for separate periods 
of time based on facts found. Id.; see also Hart v. Mansfield, 21 
Vet. App. 505 (2007) (VA's determination of the "present level" 
of a disability may result in a conclusion that the disability 
has undergone varying and distinct levels of severity throughout 
the entire time period the increased rating claim has been 
pending).


I.  Diabetes Mellitus

The Veteran's diabetes mellitus is currently assigned a 20 
percent disability evaluation effective from October 25, 2001, 
and a 40 percent disability evaluation for diabetes mellitus 
effective September 20, 2006, pursuant to 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  Under that diagnostic code, a 20 percent 
disability evaluation is assigned for diabetes mellitus requiring 
insulin and restricted diet; or, an oral hypoglycemic agent and 
restricted diet.  A 40 percent disability evaluation is 
contemplated for diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities.  A 60 percent disability 
evaluation is warranted for diabetes mellitus requiring insulin, 
a restricted diet, and regulation of activities, with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a diabetic 
care provider, plus complications that would not be compensable 
if separately evaluated.


A. From October 25, 2001, to September 20, 2006

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a higher initial evaluation for his 
diabetes mellitus for the period from October 25, 2001, to 
September 20, 2006.  The Board does observe that the Veteran 
required insulin and a restricted diet.  However, the medical 
evidence of record does not show that his diabetes mellitus 
required restriction of activities.   In fact, the December 2002 
VA examiner commented that the Veteran was a very active person 
and walked every day during his lunch break.  VA medical records 
dated from September 2003 to June 2005 also noted that his 
diabetes mellitus was under good control with an insulin pump.  
There was no indication that the disorder was controlled with a 
restriction of activities.

A November 2004 letter from a private physician did note that the 
Veteran used an insulin pump and had hypoglycemic reactions while 
undertaking activity, which included walking during his lunch 
break and gardening.  However, there was no indication that he 
was advised to restrict such activities.  Indeed, it was later 
noted in November 2005 that the Veteran's glucose level had 
improved with an adjustment of his insulin dose. 

The evidence of record does not show that the Veteran's 
occupational and recreational activities were actually restricted 
by a medical professional at any point during the time period in 
question.  The Court has held that medical evidence is required 
to show that occupational and recreational activities have been 
restricted, for purposes of Diagnostic Code 7913 providing a 40 
percent disability rating for diabetes when the diabetes requires 
insulin, restricted diet, and regulation of activities. See 
Camacho v. Nicholson, 21 Vet. App. 360, 365 (2007).  As such, the 
Veteran has not been shown to have met the criteria for an 
increased evaluation. Therefore, the Board finds that the 
preponderance of the evidence is against the Veteran's claim for 
a higher initial evaluation for diabetes mellitus for the period 
from October 25, 2001, to September 20, 2006. 


B.  On or After September 20, 2006

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a higher initial evaluation for his 
diabetes mellitus on or after September 20, 2006.  As of that 
date, the Veteran was found to require insulin, a restricted 
diet, and regulation of activities.  However, the evidence does 
not show that he has episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or twice 
a month visits to a diabetic care provider.  The September 2006 
VA examiner did note the Veteran's report of having hypoglycemic 
episodes about twice a week, but he indicated that he used an 
insulin pump to offset such problems.  There was no indication 
that he had ever been hospitalized or required twice a month 
visits for treatment as a result of those episodes.  He also 
denied having any ketoacidosis.  

The Board has carefully reviewed all of the Veteran's treatment 
records dated from September 20, 2006, to the present.  However, 
there is simply no evidence showing that his diabetes mellitus 
has required any hospitalizations or twice a month visits to a 
diabetic care provider due to episodes of ketoacidosis or 
hypoglycemic reactions.  As such, he has not been shown to have 
met the criteria for an evaluation in excess of 40 percent.  
Therefore, the Board finds that the preponderance of the evidence 
is against the Veteran's claim for a higher initial evaluation 
for diabetes mellitus on or after September 20, 2006.

II.  Major Depressive Disorder

The Veteran's major depressive disorder is currently assigned a 
30 percent disability evaluation, pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9434.  Under that diagnostic code, a 30 percent 
evaluation is contemplated when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent evaluation is for assignment when there is 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.

A 70 percent disability evaluation is contemplated for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of 
total occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula for 
mental disorders in 38 C.F.R. § 4.130 demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the type 
and degree of symptoms, or their effects, that would justify a 
particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).  It is not required to find the presence of all, 
most, or even some, of the enumerated symptoms recited for 
particular ratings. Id.  The use of the phrase "such symptoms 
as," followed by a list of examples, provides guidance as to the 
severity of symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to each 
veteran and disorder, and the effect of those symptoms on the 
claimant's social and work situation. Id.

In applying the above criteria, the Board also notes that in 
Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that 
when it is not possible to separate the effects of the service-
connected condition from a nonservice-connected condition, 38 
C.F.R. § 3.102, which requires that reasonable doubt on any issue 
be resolved in the veteran's favor, clearly dictates that such 
signs and symptoms be attributed to service-connected condition.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to a higher initial evaluation for his major 
depressive disorder.  The evidence shows that he has some 
disturbance of motivation and mood as well as a flattened effect.  
For example, private medical records dated from July 2001 to 
October 2002 note his reports of mood swings and anger 
reactivity.  The Veteran also told the December 2002 VA examiner 
that he was irritable and generally anxious and nervous, and a 
mental status examination revealed a depressed mood.  The 
December 2002 VA examiner indicated that his affect was quite 
constricted.  VA medical records dated in June 2008 also noted a 
flat and angry affect as well as a depressed mood, and in 
September 2008 and November 2008, the Veteran's mood was slightly 
depressed, and his affect was limited in range.

Although the Veteran's speech has often been considered normal 
and unremarkable, there have been some occasions in which he was 
noted to have impairment.  In this regard, VA medical records 
dated in February 2009 noted that his speech was hesitant, 
circumstantial, and obsessional with multiple qualifiers, and in 
July 2009, his speech was described as hesitant, circumstantial, 
obsessional, and insecure.  Similarly, VA medical records dated 
in October 2009 considered his speech to be hesitant, 
circumstantial, obsessional, and he was noted to overqualify.  

The Veteran has also complained of memory problems.  Although 
testing has often found his memory to be intact, the August 2007 
VA examiner did comment that he had mildly impaired immediate 
memory, and the September 2008 VA examiner indicated that he had 
mildly impaired recent and immediate memory.  VA medical records 
dated in November 2008 also noted that the Veteran had poor 
concentration and memory for two years.    

In addition, there is some evidence demonstrating the Veteran's 
difficulty in establishing and maintaining effective work and 
social relationships.  In this regard, private medical records 
dated in October 2002 indicate that the Veteran stated that his 
anger reactivity continued to be an issue in his marital 
relationship and that he and his wife were in couple sessions 
that helped bring certain issues to light.  The August 2007 VA 
examiner noted that the Veteran had separated from his wife and 
that they were working on their relationship.  He had two adult 
children, and things were strained with the oldest.  He also 
denied having any close friends outside of the family and stated 
that he had been written up for work because had become more 
belligerent with his boss.  As such, it does appear that the 
Veteran may have some strained relationships.  

Significantly, the September 2008 VA examiner stated that the 
Veteran had reduced reliability and productivity due to his 
symptoms, which is supportive of a 50 percent disability 
evaluation.  

As previously noted, it is not necessary that all of the 
particular symptoms described in the rating criteria for a 
particular degree of disability be present, and it is evident 
from the medical evidence that the level of impairment more 
nearly approximates a 50 percent evaluation. Mauerhan, 16 Vet. 
App. at 442.  Accordingly, the Board finds that the present 
severity of the disability at issue is more appropriately 
reflected by a 50 percent evaluation.  The benefit of the doubt 
is resolved in the Veteran's favor. See 38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § 4.130, Diagnostic Codes 9434.

The Board has also considered whether an evaluation in excess of 
50 percent for the Veteran's major depressive disorder is 
warranted.  However, the Veteran has not been shown to have met 
the criteria.

The Board does acknowledge that that the Veteran has some 
difficulty in adapting to stressful circumstances.  For example, 
in October 2006, he had reported feeling anxious and stressed 
fairly often due to work.   Similarly, the Board notes that the 
Veteran has obsessive traits, although it is not clear whether 
such symptomatology actually interferes with his routine 
activities.  For example, private medical records dated from July 
2001 to October 2002 document him as having obsessive traits.  
The August 2007 VA examiner stated that the Veteran had obsessive 
and ritualistic behavior, as he obsesses about work issues.  The 
September 2008 VA examiner also indicated that the Veteran had 
obsessive and ritualistic behavior.  The Veteran had indicated 
that he was future-oriented and unable to stay in and enjoy the 
present moment.  VA medical records dated in December 2008 
further indicated that he had an obsessive and ruminating thought 
process, and in August 2009 and October 2009, it was noted that 
he had obsessional traits.  

Nevertheless, the Board finds that the overall disability picture 
does not demonstrate that he has occupational and social 
impairment with deficiencies in most areas.  The Board does 
acknowledge the Veteran's report at the December 2002 VA 
examination that he has some thoughts of suicide at times.  
However, he also indicated that he had no plans or intent, nor 
did he have any history of suicide attempts.  Moreover, the 
August 2007 VA examiner noted that the Veteran denied having any 
suicidal ideation, and VA medical records dated in June 2008 
documented his denial of having any suicidal and homicidal 
ideation and of ever considering a plan of how he could end his 
life.  The Veteran further denied having suicidal ideation at the 
time of the September 2008 VA examination, as well as in November 
2008, January 2009, March 2009, and April 2009.  The Veteran did 
report having some suicide thoughts in August 2009 and September 
2009, but he denied any plan or intent to harm himself.  VA 
medical records dated in October 2009, February 2010, April 2010, 
June 2010, and July 2010 further indicate that the Veteran denied 
having any current suicidal or homicidal ideation.  As such, the 
preponderance of the evidence shows that the Veteran does not 
have suicidal ideation, and there has been no indication that he 
has ever had a plan, intent, or actual attempt.

The Board also notes that the Veteran has not been shown to have 
intermittently illogical, obscure, or irrelevant speech.  In this 
regard, the August 2007 and September 2008 VA examiners commented 
that the Veteran's speech was unremarkable, and in January 2009, 
his speech was clear, concise, normal, coherent, and fluent and 
consisted of normal production.  The Board does observe that VA 
medical records dated in February 2009 noted that his speech was 
hesitant, circumstantial, and obsessional with multiple 
qualifiers, but there was no indication that it was illogical, 
obscure, or irrelevant.  VA medical records dated in March 2009 
and April 2009 also documented him later as having normal speech.  
In July 2009, his speech was once again described as hesitant, 
circumstantial, obsessional, and insecure, yet in August 2009 and 
September 2009, his speech was considered to be within normal 
range.  VA medical records dated in October 2009 again considered 
his speech to be hesitant, circumstantial, obsessional, and he 
was noted to overqualify.  However, on other occasions that same 
month, his speech was found to be in the normal range.  Moreover, 
VA medical records dated in November 2009 and December 2009 
described him as having speech with normal volume, tone, and 
rate, and in February 2010, his speech was good, spontaneous, 
clear, coherent, and relevant.  VA medical records dated in April 
2010 also indicated that his speech was spontaneous, coherent, 
and relevant, and in June 2010, his speech had a normal rate and 
rhythm.  VA medical records dated in July 2010 indicated that the 
Veteran's speech was clear and goal-oriented.  Although his 
volume was low, his rate of speech was normal.  Thus, while there 
were a few occasions in which the Veteran had impaired speech, 
those findings do not indicate that he had intermittently 
illogical, obscure, or irrelevant speech.  Indeed, the 
preponderance of the evidence shows that he has normal speech.  

The Board also notes that the evidence of record does not 
indicate that the Veteran has near-continuous panic or depression 
affecting the ability to function independently.  In this regard, 
private medical records dated from July 2001 to October 2002 
document the Veteran as having dysthymia with seasonal 
exacerbation and some reactive angry irritability, which seems to 
suggest that his symptoms are not continuous.  In July 2008, it 
was noted that his mood had improved with adjustment in his 
medication, and VA medical records dated from September 2008 to 
July 2010 often describe the Veteran's mood as only mildly 
depressed.  The Veteran also told the August 2007 VA examiner 
that periods of a significant depressed mood occurred weekly for 
a day or so.  In fact, the August 2007 and September 2008 VA 
examiners indicated that the Veteran did not have any panic 
attacks.  

In addition, the Veteran does not have impaired impulse control, 
although he has reported being irritable and angry at times.  The 
Veteran did tell the December 2002 VA examiner that he was quite 
irritable at times, but there was no indication that he acted as 
a result of it.  Indeed, the August 2007 VA examiner commented 
that the Veteran had a fair extent of impulse control and no 
episodes of violence.  Similarly, the September 2008 VA examiner 
indicated that the Veteran did not have impaired impulse control 
or episodes of violence.  VA medical records dated in February 
2009 noted that his potential for violence was low, and VA 
medical records dated in January 2009, March 2009, April 2009, 
and May 2009 documented the Veteran as having no history of 
violence.  

Moreover, there is no evidence of spatial disorientation.  In 
fact, the August 2007 and September 2008 VA examiners indicated 
that the Veteran was oriented to person, place, and time.  VA 
medical records dated in November 2008, January 2009, February 
2009, March 2009, April 2009,  May 2009, September 2009, October 
2009, and January 2010 also documented him as being alert and 
oriented.

In addition, the Veteran does not appear to have neglect of 
personal appearance and hygiene.  Indeed, the December 2002, 
August 2007, and September 2008 VA examiners observed that the 
Veteran was neatly groomed and casually dressed.  The latter 
examiner also commented that he was able to maintain minimum 
personal hygiene.  In February 2010, he was casually dressed and 
clean shaven.  VA medical records dated in February 2009, April 
2009, July 2009, September 2009, October 2009, November 2009, 
December 2009, January 2010, February 2010, March 2010, April 
2010, June 2010, and July 2010 further noted that he was neat and 
casually dressed and that he was appropriately groomed and 
attired.  

The Board further notes that the Veteran has not been shown to 
have the inability to establish and maintain effective 
relationships.  As previously noted, private medical records 
dated in October 2002 indicate that the Veteran stated that his 
anger reactivity continued to be an issue in his marital 
relationship.  However, it was also noted that he and his wife 
were in couple sessions that helped bring certain issues to 
light.  The August 2007 VA examiner noted that the Veteran had 
separated from his wife, but that they had been married for 34 
years and were working on their relationship.  He had two adult 
children, and things were strained with the oldest.  He also 
denied having any close friends outside of the family and stated 
that he had been written up for work because had become more 
belligerent with his boss.  However, in September 2008, the 
Veteran indicated that he had made new friends by joining a 
barbershop chorus.  The Veteran later told the September 2008 VA 
examiner that he lived with his wife of 35 years and described 
their marital relationship as working better.  He also indicated 
that he was getting along "okay" with his two adult children.  
Although he stated that he had no close friends, he did report 
having friends with whom he sings in a barbershop chorus.  VA 
medical records dated in June 2010 also indicated that his 
relationship with his wife was "good," and in July 2010, it was 
noted that the Veteran continued to live with his wife and 
remained active with his church and as a member of a barbershop 
chorus.  Thus, despite having some problems, the Veteran has 
established and maintained relationships.

Furthermore, the Veteran denied having any hallucinations or 
delusions at the time of the December 2002, August 2007, and 
September 2008 VA examinations.  Similarly, VA medical records 
dated in June 2008 indicated that he denied having 
hallucinations, and there was no evidence of response to internal 
stimuli.  VA medical records dated in November 2008, December 
2008, January 2009, April 2009, June 2010, and July 2010 also 
note that there was no evidence or report of hallucinations or 
delusional thought content.

In addition, the Veteran told the December 2002 VA examiner that 
he was working full-time for the same employer for 12 years and 
enjoyed his job.  The August 2007 VA examiner later noted that 
the Veteran had retired in May 2007 due to both physical and 
psychiatric problems.  It was specifically noted that he had 
taken early retirement due to numerous health problems as well as 
his reduced capacity to tolerate stress.  Thus, it appears that 
the Veteran was able to remain employment for many years and that 
his retirement was not due to his major depressive disorder 
alone.

Moreover, the December 2002 VA examiner noted that the Veteran 
had not had any psychiatric hospitalizations.  The August 2007 VA 
examiner indicated that the Veteran was in individual and group 
psychotherapy and was taking antidepressant medication, but it 
was also noted that he had never been hospitalized.  Similarly, 
the September 2008 VA examiner noted no hospitalizations.  

The Board does acknowledge that the August 2007 VA examiner 
stated that the Veteran had deficiencies in judgment, thinking, 
family relations, thinking, and work due to his symptoms.  
However, the Board notes that such a statement contradicts the 
findings of the mental status examination at that time.  For 
example, the August 2007 VA examiner had found that the Veteran's 
thought process and content were unremarkable and that he had 
judgment to understand the outcome of his behavior, insight to 
understand his problem, and average intelligence.  Indeed, the 
September 2008 VA examiner stated that there was no total 
occupational and social impairment and that the Veteran did not 
have deficiencies in judgment, thinking, family relations, 
thinking, work, mood or school.  Instead, he commented that the 
Veteran had reduced reliability and productivity due to his 
symptoms, which is supportive of a 50 percent disability 
evaluation.  

The Board also observes that the Veteran has been assigned a 
Global Assessment of Functioning (GAF) score between 55 and 65.  
A GAF score between 51 and 60 reflects moderate symptoms (e.g. 
flat affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning.  A GAF score between 61 and 70 is assigned for some 
mild symptoms (e.g. depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning (e.g. 
occasional truancy, or theft within the household), but generally 
functioning pretty well with some meaningful relationships. See 
38 C.F.R. §§ 4.125, 4.130 (incorporating the Diagnostic and 
Statistical Manual of Mental Disorders, 4th Edition, of the 
American Psychiatric Association in the rating schedule).

While the Board has considered the degree of functioning as 
evidenced by these reported scale scores, they are but one factor 
for consideration in assigning a rating in this case.  As 
outlined above, the Board finds that when all of the evidence and 
findings contained therein are considered, including the degree 
of functioning as evidenced by these reported scales, the Board 
concludes that the Veteran has not been shown to have 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  Accordingly, the Board finds that the 
schedular criteria for the next higher 70 percent disability 
evaluation have not been met.  Therefore, the Board finds that 
the preponderance of evidence is against an initial evaluation in 
excess of 50 percent major depressive disorder.


III.  Conclusion 

In reaching this decision, the potential application of various 
provisions of Title 38 Code of Federal Regulations have been 
considered, whether or not they were raised by the Veteran. 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, 
the Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1).  However, in this case, the Board finds that the 
record does not show that the Veteran's diabetes mellitus and 
major depressive disorder are so exceptional or unusual as to 
warrant the assignment of a higher rating on an extra-schedular 
basis. See 38 C.F.R. § 3.321(b)(1) (2009).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate. See Thun v. 
Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a 
comparison between the level of severity and symptomatology of 
the claimant's service- connected disability with the established 
criteria found in the rating schedule for that disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned schedular 
evaluation is therefore adequate, and no extraschedular referral 
is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  
Otherwise, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, VA must determine whether the claimant's exceptional 
disability picture exhibits other related factors, such as those 
provided by the extraschedular regulation (38 C.F.R. § 
3.321(b)(1)) as "governing norms" (which include marked 
interference with employment and frequent periods of 
hospitalization).

The evidence in this case does not show such an exceptional 
disability picture that the available schedular evaluations for 
the service-connected disabilities are inadequate.  A comparison 
between the level of severity and symptomatology of the Veteran's 
assigned ratings with the established criteria found in the 
rating schedule shows that the rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  As 
discussed above, there are higher ratings available under the 
diagnostic codes, but the Veteran's disability is not productive 
of such manifestations.

Based on the foregoing, the Board finds that the requirements for 
an extraschedular evaluation for the Veteran's service-connected 
diabetes mellitus and major depressive disorder under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An initial evaluation in excess of 20 percent for diabetes 
mellitus for the period from October 25, 2001, to September 26, 
2006, is denied.

An initial evaluation in excess of 40 percent for diabetes 
mellitus on or after September 26, 2006, is denied.

Subject to the provision governing the award of monetary 
benefits, an initial 50 percent disability evaluation for major 
depressive disorder is granted.

An initial evaluation in excess of 30 percent for major 
depressive disorder is denied.


REMAND

The Court has recently held that if the claimant or the record 
reasonably raises the question of whether the Veteran is 
unemployable due to the disability for which an increased rating 
is sought, then part and parcel to that claim for an increased 
rating is whether a total rating based on individual 
unemployability (TDIU) as a result of that disability is 
warranted. Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this 
case, there is some evidence that the Veteran may be unemployed 
due at least in part to his service-connected major depressive 
disorder.  For example, the August 2007 VA examiner noted that 
the Veteran had retired in May 2007 due to both physical and 
psychiatric problems.  In addition, a VA physician submitted a 
statement dated in December 2008 in which he noted that the 
Veteran could not function in any job that would have similar 
demands as his previous one.  He stated that the Veteran's 
psychiatric disorder posed significant impediments to his work as 
an accountant.  As such, the evidence of record reflects that the 
Veteran may be unemployed, in part, due to his service-connected 
major depressive disorder for which an appeal of the disability 
rating is pending.  Therefore, the RO should develop a claim for 
TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 
(2009).

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, it is 
the Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED for the following 
action:

After the grant of an initial 50 percent 
disability evaluation is effectuated for 
major depressive disorder, the RO should 
consider whether the Veteran is entitled to 
TDIU under the provisions of 38 C.F.R. § 
4.16, based on impairment attributable to 
his service-connected disorders, in 
accordance with Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  In so doing, the RO may 
decide to pursue further development of the 
Veteran's employment history or to obtain 
additional medical evidence or medical 
opinion, as is deemed necessary.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).






____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


